Exhibit 99.1 Tri City Bankshares Corporation Quarterly Brochure Financial Data INCOME STATEMENT (unaudited) Six Months Ended Three Months Ended 06/30/10 06/30/09 06/30/10 06/30/09 Interest Income $ Interest Expense Net Interest Income Other Income Less:Provision for loan losses Other Operating Expenses Income Before Income Taxes Provision for Income Taxes Net Income $ Net Income Per Common Share $ BALANCE SHEET (unaudited) June 30, 2010 and 2009 Assets Liabilities & Equity Cash and Due from Banks $ $ Non Interest Bearing $ $ Investment Securities Interest Bearing Federal Funds Sold Total Deposits Total Loans Short Term Debt Allowance for Loan Losses ) ) Other Liabilities Net Loans Total Liabilities Bank Premises & Equipment Common Stock Other Real Estate Owned Additional Paid-In Capital Cash surrender value of life insurance Retained Earnings Other Assets Total Stockholders' Equity Total Assets $ Management Comments The Corporation posted net income of $8.9 million for the first six months of 2010, an increase of $3.8 million or 75.1% compared to the first six months of 2009.Earnings per share increased to $1.00 for the six months ended June 30, 2010 compared to $0.57 for the same period in 2009. The 2010 results are impacted by the acquisition of certain assets and liabilities of a failed bank in Racine, WI from the FDIC on October 23, 2009.As a result of the acquisition, the Corporation had purchase accounting related income of $7.4 million.Loan discount taken to income accounted for $6.8 million of the $7.4 million total.This income was partially offset by an increase to the provision for loan losses of $2.0 million, primarily due to the acquired loans. Operating earnings during the first six months of 2010 compared to 2009 continue to be positively affected by enhanced core income from the acquisition, partially offset by less mortgage refinancing activity and higher regulatory expenses. Total assets were $1.1 billion for the quarter ended June 30, 2010 compared to $775 million for the quarter ended June 30, 2009, an increase of $301 million or 38.9%.Total assets increased due to the acquisition as well as significant core deposit growth. Dividend Announcement The Board of Directors declared a dividend of $0.30 per share payable on October 14th, 2010 to shareholders as of the record date of October 4th, 2010.
